Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 1 of 48 Page ID #:456




                                                                  LIBRARY OF CONGRESS


                                                                  Copyright Office
                                                                  ofthelJnifed Stntes
                                                                    WASHINGTON, D.C.




                    THIS IS TO CERTIFY that the attached photocopies are a true
             representation of the work entitled BEE MOVIE deposited in the Copyright
             Office with claim of copyright registered under number PAu 2-399-668.

                     IN WITNESS WHEREOF, the seal of this Office is affixed
             hereto on June 22, 2021.

                                   Shira Perlmutter
                                   United States Register of Copyrights and Director

                                 ~~rvW~
                           By:     Jarletta Walls
                                   Section Head
                                   Records Research and Certification Section
                                   Office of Copyright Records


             Use of this material is governed by the U.S. copyright law 17 U.S.C. 101 et
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 2 of 48 Page ID #:457




                                  "BEE MOVIE"

   (Animation)


   THE TALE OF TWO GROUPS OF BEES, THE KILLER BEES


   SET AGAINST THE HONEY BEES WHOSE MAIN CHARACTER


   IS IN AN IDENTITY CRISIS AND HAS TO LEARN TO BE


   HIMSELF - JUST A PLAIN OLD KING. -Registered-




   John Evans
   P.O~ Box 431333
   L.A. 90043, Ca.
    (323)   7541827   ,




                                    _,_ nu
                              PAu 2·- 399- 668
                              IIU 11111                          OF CON


                                                                 R·1 4 19
                                                                 v____

                                                                 ,IGHTOf
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 3 of 48 Page ID #:458




                                     BEE MOVIE




       Gang of Riller bees, a cast of cartoon characters clad in an
    assortment of flying gear ranging from sun-goggles to scarves to
    a Y2K pin, circles over the valley floor in formation. The lead
    bee signals to the others to fly toward a nearby church steeple
    which serves as a landmark for their daily reconnaissance. They
    pass the steeple and continue on in this secluded little town.


                                  LEAD BEE
                                 (to others)
    Okey boys, Captain Babe here - now listen - keep your eyes open
    for one of those delicious honey bee hives. Their out here ~ome-
    where ••• I can smell 'em! And remember - first one of you's to
    spot one gets a little piece of the cone. (sniggling) And of
    course - one of the little Honeys!


                                 SECOND BEE
    Mr. Babe, why cant we have two of the little Honeys?


                                     BABE
                                  (flustered)
    I said ONE Honey - ONE! Can you spell one?

                                   SECOND BEE
                                   (spelling)
    w-o-n!


                                        BABE
                                       (irate)
    Fool!


                                   SECOND BEE
                                   (spelling)
    f-u ••• no,   p-h-o


                                     BABE
                                (disbelieving)
    Okey,okey - come on let's go.



    They fly off.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 4 of 48 Page ID #:459




                                                                        2




   ANOTHER ANGLE


    Two honey bees watch the overhead surveilance team from a large
    leaf in the lovely meadow flush with the springs foliage.


                                   FIRST BEE
    You know - i'm getting sick of these Killer Bee watches.
    If i t was up to me i'd ... i'd kill them all.


                                   SECOND BEE
    Oh you would?


                                    FIRST BEE
    Yeah.


                                 SECOND BEE
    And how do you suppose you'd do that?


    The bee galantly plucks a leaf spine and begins to demonstrate
    his duelling skills.


                                    FIRST BEE
    Like this.


                                 SECOND BEE
    Oh, come on Rey - forget it. I think, for now, we'd do
    best just to 'quote-unquote' "monitor their progress"!


                                        REY
                                     (serious)
    Monitor their progress • . • yeah. Truly - you know it's
    just a matter of time before they'll find our hive - like
    they found the others. One day, maybe at dusk - maybe at
    dawn - they'll swarm us, and raid the nest - kill the
    queen.(then) But i ' l l never let them have you, Honey Bee,
    never. I ' l l kill them!


                                   HONEY BEE
    Rey you' gotta stop talkin' like that.


                                       REY
    I will!
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 5 of 48 Page ID #:460




                                                                        3




                                   HONEY BEE
    I know Rey. Everybody knows how big and strong you are -
    but dont worry, the Killer Bees will leave this valley
    soon - watch.


    PANARAMIC VIEW OF VALLEY

                                  HONEY !3EE
                                (reflective)
    Our lovely valley. I'll never forget when we found you
    wandering around lost in the meadow. You were so cute -
    just a toddler - with a name tag, 'Rey'.


                                     REY
    I dont know what's so cute about being abandoned by
    your parents.

                                   HONEY BEE
    Oh Rey, we've gone over that a million times. Your
    parents probably stowed you away before the Killer Bees
    raided their hive and killed your colony.


                                       REY
                                    (melon.co~y)
    Yeah ••• maybe.

                                  HONEY BEE
    What's to maybe?we found your colony destroyed and you
    were there in the north meadow with a note, "care for
    our son, Rey".


                                        REY
    I know Honey Bee - it's just ..•

                                   HONEY BEE
    It doesn't matter any more - you're one of us, the
    North Meadow Hive. (then) Dont you like being here?


                                     REY
    Well sure I love you! I mean, of course I do!


    They smile.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 6 of 48 Page ID #:461




                                                                         4




    ANOTHER ANGLE


    Just then the patrolling Killer Bees return past the steeple
    and directly over the honey bees who duck back out of sight.


                                    BABE
    Hold it steady men, I think I see something. Barnabee.


                                      BARNABEE
    Yes boss.


                                     BABE
     Look down to your flank side - see anything?


                                    BARNABEE
     Na, boss. That's just a squirrels nest in the trees.


                                       BABE
                                    (angry)
     Alright you bunch of idiots! I told the drones i'd
     have 'em a new hive today. You're really making me
     look bad. Dont forget I can replace the whole lot
     of you's! This is a lot of Bee S!


     Babe whips out his megaphone in a tantrum, shouting.


                                     BABE
     Honey bees your time is short - I know you're in
     there, I can smell you's! Why dent you make it easy
     for all of us and come on out. Now my men wont kill
     any of you's - we just want to sample your honey
     for our research development, that's all.


                                    BARNABEE
                                 (cracking up)
     Research development - whoo, that's good boss.


                                     BABE
     Shut up Barnabee! (then) Honey Bees if you refuse to
     cooperate then the Babes boys will be forced to take
     some very nasty measures ••• okey? We'll be back.


     They fly off.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 7 of 48 Page ID #:462




                                                                        5




   Honey and Rey reemerge from the leaves.


                                     REY
                                 (sarcastic)
    The Babe! Please - give a break! I guess he's a big
    baseball fan! I'd like to take a bat and


                                  HONEY BEE
    Haven't you learned anything since you've been here?


                                     REY
    Sure Honey Bee but look at what these guys are doing
    to our community. We hardly have breathing room in the
    meadow to look for food. They chased Chubbee and old
    Ashbee home the other afternoon at lunch time.

                                  HONEY BEE
    You'd think Chubbee would lose a little weight so he
    could fly faster. But Rey - dent you remember what
    the Queens maid taught us growing up about unity and
    love - about how nature has a way of balancing things
    out for the better? Remember how she told us that to
    kill is to be killed?


    FLASHBACK


    Class is being conducted in a wooden crate outside of
    the churchyard. The title reads, "Spelling 'Bee' Fun".
    The baby bee.class includes Honey and Rey. The Queens
    maid is teaching.


                                QUEENS MAID
    Children - let's go over our lesson. Now, what did I
    tell you to look out for in the meadow? Gabbee?

                                     GABBEE
    Smoke.


                                QUEENS MAID
    That's right - that's one, yes. Smoke jacks us up.
    What else? Chubbee?
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 8 of 48 Page ID #:463




                                                                        6




                                     CHUBBEE
   The beekeeper, teacher.


                                QUEENS MAID
    Good Chubbee. Watch for the beekeeper. Okey what else?


                                       REY
    Birds, teacher.


                                QUEENS MAID
    Well, Rey, that's not particularly so.


                                    GABBEE
                                   (excited)
    Yes teacher - one chased me for five miles - he just
    kept coming and coming and I just kept flying and fly-
    ing. I was so tired .•• then I woke up!


    The teacher and the class look at Gabbee.


                                QUEENS MAID
    Are you finished Gabbee? (then} As a rule boys and
    girls the birds and the bees get along famously. Now,
    what else do we Bee-ware of,what else? This is import-
    ant. You must know these principles. (then) What about
    Killer Bees?


                                     REY
    Teacher why are there killer bees?


                                QUEENS MAID
    We're not certain Rey. But we think that mother nature
    was tampered with.


                                        REY
    Am I a Killer Bee?


    The class turns around in astonishment at this question.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 9 of 48 Page ID #:464




                                                                         7




                                  QUEENS MAID
    Why no.

                                         REY
    How do you know?


                                QUEENS MAID
    Well, Rey - Killer Bees lack certain traits that you
    have. They are extremely angry creatures too.


                                         REY
    But I get angry.


                                QUEENS MAID
    Yes - we all do. But Killer Bees possess a very vicious
    rage that they cannot conceal. When you came to us
    young man we could see that you were well kept, strong -
    but outside of having a rich tan you are no different
    than the rest of us. Us adult bees can distinguish be-
    tween the Honey Bee and the Killer Bee. It will take you
    children a little while to know these things. But be
    proud of your little tan - it's your unique blessing.


     They smile at him.


                                 QUEENS MAID
     Harmony children - that's what we should always strive
     for. There are grave obstacles in this big world but al-
     ways remember that to kill is to · be killed. For when you
     sting, you will surely die. Use your stinger as an absol-
     ute last resort - to save the Queen - to protect our hive.


     ANOTHER ANGLE

     The Queens Maid watches    awhile   as Rey leaves with the rest.


     END FLASHBACK


     Honey and Rey are making a bee line through the tall trees
     down to the north meadow. They hold hands at one point as
     they zip between the branches. They chase a coyote awhile
     and continue on.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 10 of 48 Page ID #:465




                                                                         8




                                  HONEY BEE
                                 (in flight)
    I'm starved. Aren't you starved? All that nectar •••


                                     REY
    Yeah ... nectar ... nectar and pollen. (then) Actually
    I pave a taste for a nice juicy pork chop!!


    INT. KILLER BEE HIDEOUT (THAT EVENING)


    The killer Bee crew is 'greasing' on pork chops and
    beer at a party under an abandoned shed. The lit up
    affair is complete with a billiard game and a table
    of domino-playing bees. Some are chatting and enjoy-
    ing themselves near a stage where a sexy female bee
    group billed the Bee-Boppers is rocking t he house
    with a rap song. Someone yells,- •t•more pork chops!"
    Whistles rise as the group vibrates to 'Killer Bee'.



     "KILLER BEE, KILLER BEE

      THE WAY YOU ACT YOU MAKE ME THINK YOU' SCARED OF ME!


      THE APIARY NAME IS YOUR GAME

      BUT GENETIC ENGINEERING IS YOUR CLAIM TO FAME!


      YOU MESSED WITH MOTHER NATURE AND ONE DAY "BAM"

      NOW · YOU'RE LOOKIN~ AT THE CONSEQUENCES, HERE I AM!


      KILLER BEE, KILLER BEE

      THE WAY YOU ACT YOU MAKE ME THINK YOU' SCARED OF ME!


      I BIT OL' PARSON BROWN TODAY

      BUT HE GOT HIS HEELS TO CLICKIN' AND HE GOT AWAY!


      If I COULD ONLY BEE BACK HOME

      BUT I FEEL A LITTLE WICKED IN MY CHROMOSOME!


      AINT NOTHIN' TENDS TO.RILE ME DEEPER
      THAN TO MISS ANOTHER CHANCE AT "THE    OL' BEEKEEPER! "
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 11 of 48 Page ID #:466




                                                                         9




     The audience cheers as the Bee-boppers leave the stage.
     Babe, sitting at a table with a buddy, grabs one of the
     singers by the arm and pulls her near.


                                     BABE
     Hey babee how 'bout giving me a buzz later?


                                    SINGER
     Well, your friend is kind of cute but you - you've
     got no sting remember?

     Babe clears his throat in embarrassment as his friend chuckles.


                                    BABES FRIEND
     Frizbee.


                                      SINGER
     I beg your pardon!


                                  BABES FRIEND
     My name - that's my name - Frizb~e.

     The singers eyes pan up to his great Afro coif. She then looks
     him in the eye with a straight face and says, ''I am sorry".
     She walks away cracking her side. The two look rejected.

                                     BABE
     Aw, who cares - forget it Frizbee .•. goils! Who needs 'em?


                                      FRIZBEE
                                   (in ernest)
     I do Babe!


     Babe looks at Frizbl!ein disgust then he is suddenly shaken when
     he spots two drones enter the party and head toward his table.


                                      FRIZB~E
     What's wrong.


                                     BABE
     It's the twin drones - Could and Wood Bee~. Why me?
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 12 of 48 Page ID #:467




                                                                        10




     As the twin drones approach his table Babe straightens himself
     and acts cordial. The twins help themselves to his table and
     sit down. Babe and Frizbe;aare nervous as the drones do not say
     anything. Not knowing which twin was which Babe struggles for
     words. He picks the one on the right.


                                     BABE
     Ah, how you doin' there Wood ••• Could ••• ah, Wood?


                                          TWIN
     Could Be.


     Jittery, Babe does not know whether that answer was a no or a
     maybe. He decides it is Could Bee he is speaking to.


                                          BABE
     Well, Could •••


                                        TWIN
                                   (interrupting)
     I'm Wood you fool!


                                          BABE
     But you said you was Could Bee.


                                         WOOD BEE
     I did not. I said,    'could be'!


                                           BABE
     That's what I said!

     Could Bee slams . bis fi~t_on the table top in a rage. Babe and
     Frizbee recoil.


                                   COULD BEE
     Cut the bull you pitiful excuse for a wax worrior! Now
     look - you know why we're here. We paid you a lot· for a-
     nother hive.You told us you could get us North Meadow!


                                      BABE
      I could. I mean I would - that is, I will!


                                    WOOD BEE
      You better! (then) I think we'll just tag along on your
      next reconnaissance trip - see your technique!
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 13 of 48 Page ID #:468




                                                                        11




    ANOTHER ANGLE


    Overhearing the conversation at a nearby table is Barnabee
    and Baldy. They are having a drink.


                                   BARNABEE
    Look at him Baldy - there he goes again, drafting us
    for another raid. And, of course, it'll be you and
    me putting our butts on the line.


                                    BALDY
    Yeah, it's always the same - the dumb stingless drone
    makes us do the dirty work - the attacks - while they
    stand back and take all the credit.


                                      BARNABEE
    Meanwhile we lose half our army in the takeover.
    You know Baldy, these honey bees are no sissies -
    they fight to the death too! (then) But we're Babes
    boys! We'll go in there and get 'em! Right?


                                     BALDY
     Barnabee - we've lost a lot of pals. Barnabee you or
     I could be next. You know that? This could be our
     last party together. We're droppin' off like ..•
     well you know! (then) By the way - you seen Hornsb~e
     lately?


                                      BARNABEE
                                     (thinking)
     No.

                                     BALDY
     Like I said - this could be our last party together.


                                      BARNABEE
     Not a chance Baldy. One day you and me are goin' to
     the Big Bee Ball. The Big Bee Ball, Baldy Bee!


     ANOTHER ANGLE

     A large stranger sitting in the shadows is in earshot of the two.
     He is dressed incognito.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 14 of 48 Page ID #:469




                                                                       12




                                    · STRANG.E;R
    You're not going to any Big Bee Ball buddy!


    Barnabee and Baldy are taken aback as they twist around to
    see the stranger.


                                     BARNABEE
    Wha ••• what? What did you say stranger?


                                     STRANGER
    They dont take your kind at the Big Bee Ball.


                                     BARNABEE
    And just what kind is that?


                                     STRANGER
    The fact of the business - you kill your own.


    Things begin to get quiet.


                                     BARNABEE
    What kind of talk is that? (then) Wait a minute -
    where you from, man?


    ANOTHER ANGLE

    Babe hears the commotion and walks up and stands over the
    stranger.


                                       BABE
    Where you from stranger?


    The stranger does not answer.


                                    BABE
    Stand up - let's see your stripes.


    The stranger stands tall over Babe almost looking down on him -
    very muscular.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 15 of 48 Page ID #:470




                                                                       13




    Babe looks around for support and his crew begins closing
    in on the scene.


                                    BABE
    Open up your trench coat there buddy. Let us see
    your stripes - just wanna see who you are.


    The stranger does not comply.


                                    BABE
    Well. Looks like we're gonna have a problem here.


    ANOTHER ANGLE


    Suddenly one of the pool players cracks the stranger across the
    back with the stick. The stranger falls to his knees.


                                    POOL PLAYER
    You heard the boss!


    The pool player viciously ~trikes him again across the_back,
    busting open his coat.


    CLOSE UP


    The tear in his coat reveals a heaving bulge. And upon closer
    observation jet black bristles begin pulsating. The stranger
    is buzzing mad when the crowd realizes_to their terror what
    was in their midst. Their collective bee fuzz stands on end
    when someone shouts, "Bumble, it's the Bumble."


    ANOTHER ANGLE

                                       -                    -
    The Bumble stands and sheds his coat. He is a magnificent
    specimen, midnight black and a shinning presence.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 16 of 48 Page ID #:471




                                                                       14




    ANOTHER ANGLE


    The crowd stampedes and disappears so fast they leave a cloud
    of dust. But before they all get away Bumble reaches and grabs
    Barnabee by one of his arms and snatches it off. Barnabee lets
    out a great scream but gets away with his life.


                                    BUMBLE
                              (eating the arm)
    Um, tastes like pork chops!

    NORTH VALLEY MEADOW (AFTERNOON)


    Honey bees are feed-ing and frolicking in the meadow. Their legs
    are laden with y~llow pollen balls for the hive.


    CLOSE UP


    Ashbee and Chubbee are having a contest. Chubbee has gotten so
    heavy until he can barely elevate from a flower.Gabbee laughs.


                                    ASHBEE
    You alright Chubbee? Think you can make it back home?


                                    CHUBBEE
                                 (weaving off)
     I got more than you Ashbee, my man! I win the bet.


                                       GABBEE,
     Wrong! As I recall, ·the first one back wit.h. the most
     pollen wins the other ones route for a day. Oh, and
     by the way you're losing altitude Chubbee!


     Chubbee plops down on a bell flower, which rings ~ut-a tune, he
     then topples unto the ground. He dusts himself off as they laugh.
     After a couple attempts he is airborne again, low to the ground.


                                    CHUBBEE
     I fly low - that's me! I'm out of sight of trouble -
     you know,radar! (then) I'm gonna love your route to-
     morrow Ashbee.

     He flies off.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 17 of 48 Page ID #:472




                                                                        15




                                         GABBEE
     You'd better get going Ashbee.


                                     ASHBEE
     I'm not worried Gabbee. He's got to cross the valley,
     go through Eights Hollow, and up the hill. He'll be a-
     a while bee-lieve me! (then) He might not make it
     back today. He may have to sleep out tonight, heavy as
     he is!


                                         GABBEE
     He's got time Ashbee.


                                         ASHBEE
     I hope so.

     ANOTHER ANG 4 ~ (HUMMING BIRDS AND BEES PLAY)


     NORTH MEADOW (LATER)


     Shadows begin to blanket the valley floor with purple and orange
     shades of dusk as Rey and Honey Bee arrive. They find Gabbee.


                                         GABBEE
     You guys comin' from the hive?


                                          REY
     Yeah, what's up?


                                         GABBEE
      Did you see Chubbee?


                                        HONEY BEE
      He's not in yet.   we   thought he was with you guys.


                                      GABBEE
      He took off hours ago. But you know Chubbee! And
      he really did have a lot of weight today.


      They look worried.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 18 of 48 Page ID #:473




                                                                       16




                                      GABBEE
    Well did you see Ashbee?


                                  HONEY BEE
    Yeah, we passed him on the way here. He was making
    a bee line back to the hive.


                                       REY
                                    (deciding)
    I'd better go after Cnubbee.


                                    HONEY BEE
    I'm going with you.


                                       REY
    No


                                    HONEY BEE
    Rey.


                                        REY
    No Honey Bee.


                                     HONEY BEE
                                    (determined)
    I'm going!


                                        REY
    Alright.


    They take wing.


                                    GABBEE
    Please be careful Honey Bee - be careful Rey.


     They twirl around and wave then continue on,
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 19 of 48 Page ID #:474




                                                                       17




    ANOTHER ANGLE (DUSK)


    Rey and Honey Bee cruise above the trees and along side the
    church steeple where they can see the Parson inside reading
    his Bible, ' He sweetens his tea from a jar of honey at hand.


    INT. CHURCH


    The Parson closes his Bible and places it on the table. He
    gets up humming and begins to walk up the staircase to the
    bell tower. He rings the bell as he does every day at this
    time of evening, closing his ears.


    ANOTHER ANGLE (OUTSIDE)


    The sharp peal startles Rey and Honey Bee so much that they
    flip and tumble to earth in a patch of shrubs.


                                        REY
                                      (woozy)
    Honey Bee - you okey?


                                    HONEY -BEE
                                     (woozy)
     I think so.

                                         REY
     I forgot about that evening bell.

                                     HONEY BEE
     Yeah •••


     Rey goes over to her and picks her up. He lays her on a tuft of
     grass and sits down beside her. They flinch when the hear. a voice,


                                       VOICE
                                       (low)
     Rey ••• Rey?


     They both look up to see Chubby dusty and bruised between the
     shrubs hiding.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 20 of 48 Page ID #:475




                                                                       18




                                       REY
                                     (happy)
    Chubbee? Chubbee?


    They run to each other and embrace, dancing in a circle. ~he
    pollen dust on Chubbee almost covers them. They stop.


                                    HONEY BEE
    What happened Chubbee?


                                    CHUBBEE
                                   (excited)
    You found me - you found me! How did you find me?


    Honey Bee and Rey look at each other.


                                    CHUBBEE
    It's a miracle! Oh! I thought I would have to camp
    out here tonight •.• I thought I heard the coyote •••


                                         REY
     Calm down Chubbee. What happened?

                                     CHUBBEE
     Well - I was just flying along and then     well
     I guess my back went out! So I had to touch down.


                                      REY
     You look like you crashed a little bit!


                                     CHUBBEE
                                 (embarrassed)
     True - it was that rotten hummid bird. Chased me
     for miles. He knew I couldn't defend myself with
     this pollen. Then he bombed me.


     They start to laugh at their folly.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 21 of 48 Page ID #:476




                                                                          19




                                          REY
      We better hurry.


                                    HONEY BEE
      we'll help carry some of your pollen.


                                     CHUBBEE .
      Gee, thanks. (then) I guess I lost the bet with Ash-
      bee. I wont be busy doing overtime. I just wanted to
      make a little extra honey for the kids. Be busy.


                                    HONEY BEE
      You'll get him next time Chubbee. But you ought to
      do something about your back. Perhaps you could


                                         CHUBBEE
                                      (anticipating)
      Dont - say it Honey Bee!


       They take off.


       ANOTHER ANGLE


       The three are flying horn~- when Chubbee spots· two killer Bees
       following them.


                                         CHUBBEE
                                       (whispering)
       Rey, port side - the K clan!


       They take a quick look down to the left where they see them.


                                        REY
       Pretend like you dent see them. (then) We cant go
       home.


                                         CHUBBEE
       Rey, i'm pretty tired.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 22 of 48 Page ID #:477




                                                                         20



                                      REY
     Hang in there Chubbee. We cant go home now, their
     following us. They're scouts.


                                      HONEY BEE
      What'll we do?


                                       REY
      We're going the opposite way, away from the nest.


      They veer to the right and turn around. The scout bees follow.
      Trying a few maneuvers through the trees does not lose them.


                                     CHUBBEE
      There still back there. (then) Where are we?


                                       REY
      I dont know. I've never been this far south.


                                      HONEY BEE
      Me either.


      ANOTHER ANGLE


      Beneath them they accidentally discover the Killer Bee hive
      nestled between a boulder and some fa ll en logs. They react
      with shock seeing Babe, the Twins, Barn abee, Frizbee etc.


      ANOTHER ANGLE


      When the scout bees see them react they realize that the honey
      bees have located their hive and they become enraged.


                                       REY
      Oh-oh! Let's get out of here - fast!


      They take off fast with the scout bees in hot pursuit.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 23 of 48 Page ID #:478




                                                                         21




                                         REY
      Keep up Chubbee!


                                        CHUBBEE
                                       (laboring)


                                       HONEY BEE
      They're coming!    (then) Maybe we can talk to them.


                                     CHUBBEE
      Yeah Rey - we could say the hive is at the old
      railroad terminal! You know, lead 'em on a wild
      goose chase.


                                       REY
      Believe me - they dont want to talk. Look at 'em!

      CLOSE UP (KILLER BEE SCOUTS)


      The red-eyed, teeth-gritting, rip-snorting scouts are furious.


                                     CHUBBEE
      They do look a little upset about something!


                                       REY
      We've seen their nest - we have to die.


      One of the scout bees clips Chubbee sending him into a whirlwind
      spiral which releases his load of poilen blinding the scouts.


                                      REY
      Come on. We're going to Eights Hollow.


                                       HONEY BEE
                                     (frightened)
       No! Eights Hollow?


                                        CHUBBEE
       Are you nuts?
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 24 of 48 Page ID #:479




                                                                        22



                                      REY
     We dont have any choice. (demanding) Come on!


     The scout bees vision begins clearing to see the three
     zooming away. They resume the chase.


     EIGHTS HOLLOW


     The foreboding bog is dense with tall trees and swamp matter.


     CLOSE UP


     The coyote is looking up at the buzzing bunch and howls.


     As Rey and the others approach the hollow he heads for the tall
     trees. He singles out a particular tree. The thick trunk of one
     of the trees divides upward whene two branches climb to the sky.
     One of the branches has a peculiar hole at the v shaped pit of
     the branches, a removed knot-hole. Many dead leaves have fallen
     in and around the branch pits.

     ANOTHER ANGLE


     The scout bees are gaining fast on them.


                                       REY
     You have to trust me on this - I come here - I
     know what i'rn doing. (then) Chubbee you stay be-
     hind Honey Bee, Honey Bee you stay behing me.
     Fly in a straight line directly behing me - if
     we have to hold each others legs - just dont
     stop - no matter what.


      They fly as fast as they can toward the center of two dividing
      branches in the tree where their is a layer of old dry rotted
      leaves in the pit. As they string together in a single line
      they streak toward the v. They strain to keep ahead of the
      scouts who can almost touch Chubbees bottom.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 25 of 48 Page ID #:480




                                                                         23




      ANOTHER ANGLE


      Rey leads the scouts right to the forked branches. When he is
      almost to the cluster of leaves he abruptly drop-dives into
      the knot-hole and out the other side. But the scout bees bar-
      rel right through the leaves where they suddenly find them-
      selves bouncing back and forth. They have been snared in a big
      garden spiders web. They scream and their fuzz stands on end
      when they see the big spider salivating and baring its fangs.


                                        SPIDER
                                      (grinning)
      Snacks!


      ANOTHER ANGLE

      Rey, Honey Bee, and Chubbee are joyous as they bump chests and
      give high-fives to each other. They turn for home.


                                       CHUBBEE
                                     (gleefully)
      No way ••• no way, man!   (then) Those 'eights· are ~reepy!




      NORTH MEADOW BEEHIVE (AFTERNOON)


      There is a great deal of activity outside the hi~e as the Queen
      has come out. She is utterly surrounded by her protective entour-
      age. Only her antennae are visible. Many of the bees are jumping
      and stretching to get a view.


                                        GABBY
                                    (to Honey Bee)
       Can you see her? I cant see her! Can you see her?
       I've just got to see her. I've just got to! She's
       my Idol - my mentor - my mother for cryin' out
       loud!

                                       HONEY BEE
       I cant see a thing Gabbee.


       The queen finally prepares to give a speech.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 26 of 48 Page ID #:481




                                                                        24




                                    QUEEN
    Children of the Queen - my marvelous and faithful
    children, I want to say to you all that I am very
    proud of you. Your hard work and dedication has
    far surpassed my greatest expectations. This sea-
    son has been one of the most fruitful in years.


    The crowd cheers.


                                    QUEEN
    Thanks to your input, your innovative ideas, and
    of course your district contests ...


    CLOSE UP

    Ashbee polishes his finger nails on his chest.


                                     QUEEN
     ..• the North meadow hive has been recognized by
     the Honey Bee Federation as the fastest growing
     hive in the county.


     The crowd responds with a rousing buzz.


                                       QUEEN
     I would like to specifically give my gratitude to
     those of you on Killer Bee watch. I know how very
     brave you are. We are living in some strange times
     now. What once was honored and revered - nature -
     is now •.• a play thing for ~an's amusement. Well
     we'll see who laughs last. As I have always main-
     tained, harmo~y is the solution for 'man-unkind'!


     Again they cheer.


                                     QUEEN
     Now, the Big Bellflower Bee Ball is coming up soon.
     A number of you will be selected to attend so •••
     bee on your best beehavior!


     CLOSE UP


     Gabbee has her three sets of hands in a praying position as
     she looks to heaven.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 27 of 48 Page ID #:482




                                                                         25



     BELLFLOWER VALLEY (MORNING)


     Babe is patrolling with his crew; Baldy Bee, Frizbee, the Twins,
     Barnabee and two others. Barnabee is flying with a limp.


                                     BABE
     Alright boys keep your eyes peeled. (laughing)
     We're gonna make a killin' todayJ! (then) You
     know, Barnabee, I'm sorry about ... well about
     your arm there.


     Barnabee rolls his eyes at him without speaking.


                                     BABE
     What? I'm sorry! One day we'll get that guy!


                                        BALDY
      Hey, anybody seen Hornsbee?


                                        CREW
                                    (collectively)
      No!


                                     FRIZBEE
      Tell me Could - why do you wear that button?
      What does it stand for?


                                        COULD
      What - Y2K? 'Yes to Killing'!


      They all cheer could bees answer.     Below. they see a man outside
      his car dressing.

                                       WOOD .BEE
      Beekeeper!


      The aggitated bees charge the beekeeper who drops his gear and
      jumps back into his station wagon and peels out down the dusty
      road with the bees trailing him.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 28 of 48 Page ID #:483




                                                                       26




    NORTH MEADOW (LATE AFTERNOON)


    Rey is lying on a leaf overlooking a small pond where ducks play
    and acrobatic dragonflies whiz around. Soon there is a hush.


    ANOTHER ANGLE


    Rey is napping in the sun. He yawns and stretches as one eye pops
    open and notices a large bee-like shadow on his leaf. Something
    hovers from above. Rey is scared and does not move. It is watch-
    ing Rey.


    CLOSE UP


    Rey begins to sweat. Finally the other eye pops open only to view
    a now empty pond. He · swallows hard. Soon the church bell rings
    and the shadow moves away. But when Rey turns to see he can bare-
    ly make out an outline because of the suns glare. He stands and
    ponders a moment when suddenly he is tapped on the shoulder from
    behind sending him shooting straight up in the air. He lands
    just close enough to the leaf to catch the edge.


    ANOTHER ANGLE


    It is Honey Bee - laughing.


                                        REY
    Honey Bee!?


                                    HONEY Bee
    I'm sorry. Did I scare you?


                                     REY
    Oh no! I was practicin' a trip to the moon!!


    They laugh as Rey ~pins up on·~he leaf to sit with his feet dang-
    ling. Honey Bee sits next to him.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 29 of 48 Page ID #:484




                                                                        27




                                   HONEY BEE
    I didn't get a chance to thank you for saving my
    life the other day ••. thanks.


                                     REY
    Ah, Honey Bee ..• anyway, you know what they were
    gonna do! Besides, i've had that i dea for a long
    time just in case of an emergency. It worked!


                                   HONEY BEE
     What makes you go to that place, anyway?


                                      REY
     I dent know - it just seems familiar. Like I know
     it.


                                     HONEY BEE
     You're changing.


                                        REY ·
     What?

                                   HONEY BEE
     I dont know - you're changing! You're getting


                                        REY
     I'm all grown up now Honey Bee.

                                   HONEY BEE
     No, I mean - it's more like a metamorphosis.


                                        REY
     Say what??


                                     HONEY BEE
     I mean - look at you!!


     ANOTHER ANGLE


     He stretches over and looks down into the pond and sees his
     reflection.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 30 of 48 Page ID #:485




                                                                       28




                                       REY
                            (stroking his antennae)
    Looks pretty good!


    They laugh.


    ANOTHER ANGLE


    As he sees himself in the water he is confounded when he sees
    Honey Bees reflection putting her arms around his neck and
    kissing him. He looks up at Honey Bee who is puzzled by his a-
    larm. She looks in the water too, only to see her own image.


                                       REY
    What did you see?


                                    HONEY BEE
    Looks pretty good!


    Rey quickly looks back in the pond. There is only him.


                                     REY
    You didn't see us? That is, you didn't see something?


    Honey Bee looks again seeing nothing. Her antenna makes a . cir~
    cular ~loco' sign around her earside.


                                     REY
    I'm not kidding - I saw ••• something!


    Rey catches a glimpse of the shadow again. Honey Bee does not
    notice.


                                  HONEY BEE
                                  (abrubtly)
    Well I've got to go - some of the kids need extra
    wax.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 31 of 48 Page ID #:486




                                                                        29




                                        REY
     But •••


                                   HONEY BEE
     Dont worry - i'll see you later.


     CLOSE UP (REY)


     Rey sits a moment then begins slowly and curiously examining him-
     self, first one arm then another. He looks in the sky, searching,
     then down to his legs. He looks confused. Then, squinting, his
     eyes are able to see the Bumble in the distance entering a hole
     high atop a telephone pole.




     KILLER BEE HIVE


     Babe and his boys are having a meeting in one their bee-wax cham-
     bers. They are drinking beer. One of them is taking notes.


                                     BABE
     Okey, here's the deal. All of you's know that we
     gotta get out of here - the North Meadow hive
     knows where we are now.


                                        BALDY
     That's not good!


     Babe shutters at Baldy's remark.


                                     BABE
     Right - that's not good! Now look - we're taking
     over the entire valley. All of itl But first we
     gotta move in under the Church. That'll be our
     headquarters - our base. No one would ever sus-
     pect to look there. I've got a couple hundred
     boys comin' in from Syracuse. We're gonna shore
     up ten thousand strong under that old mission.


                                   COULD AND WOOD
                                  (simultaneously)
     What about the Pastor?
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 32 of 48 Page ID #:487




                                                                         30



                                      BABE
      Well - We'll just do what comes unnatural!


      They all get a good laugh.


                                      BABE
      After a couple months when we're real strong
      we'll get him. They'll never miss him - he's a
      Missionary - no one comes out here. Then, see,
      we'll lead ol' coyot' up here and he can dis-
      pose of the remains - simple! Meetin' adjourned!


                                      BALDY
      Hold it - I object! You're talkin' about a Pas-
      tor here!


                                      BARNABEE
       He's a beekeeper for cryin' out loud!


                                         BALDY
       He's no beekeeperl


                                      BARNABEE
       He supports 'em - same thing! I pass over the
       mission steeple many evenings and see that old
       man thtough the window reading his Bible by
       lantern light and sipping tea. And what's next
       to his teacup? A jar of bee honey! Case closed!


                                       BALDY
       I want it on the record. I want it to be noted
       that I am totally against this diabolical
       scheme to take out the Pastor!


                                         BABE
       Alright ~ · oe it duely noted that Baldy Bee
       didn't want to do it ••.


                                       BALDY
                                   (interrupting)
       Bad! " ••• didn't want to do it BAD!"


       Babe cannot believe what he hears. But he continues.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 33 of 48 Page ID #:488




                                                                        31




                                     BABE
    Be it duely noted that Baldy Bee didn't want to
    do it - BAD ••• (thinking) ••• but he went on and
    did it anyway!


                                      BALDY
    Yeah. Yeah, I like that!


    Babe turns to the note taker.


                                       BABE
    Did you get that?


                                NOTE TAKER
    Let's see-~· duely, D-0-U ••• Wait, wait


    Babe has had enough.


                                       BABE
    Enough! Meetin' adjourned!

     As they file out one of them starts to sing the Killer Bee song
     and the rest join in on the second verse.


                                  KILLER BEES
     " ••• Killer Bee, Killer Bee - the way you act you
     make me think you scared of me ••• "


     They laugh and rumba out of the wax chamber.




     WEEKS LATER
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 34 of 48 Page ID #:489




                                                                        32



    BELLFLOWER VALLEY (HILLSIDE)


    The north meadow hive is dress rehearsing their best acts for
    the Big Bee· Ball ceremonies. Their are costumed jugglers, actors.


                                             ACTOR
     '    ••. to Bee or not to Bee •••   '


     ANOTHER ANGLE

     Many are tending the stand-in queen, holding her trailing gown
     and adjusting her crown. There is a battalion of guards practi-
     cing defensive maneuvers. It is a very colorful spectacle as
     some bees are using the beautiful wing powder from butterflies
     for their make-up. Honey Bee is there rehearsing the announce-
     ment of the Queen. Gabbee and Rey are talking.


                                      GABBEE
     It's going to be wonderful! And i'm going to be
     in it - yea! All the county Queens will be there
     with all those bees! And all those 'hes'! This
     is so great. Imagine - me in the orchestra - me
     playing the Bellflowers. (then) But you - you
     sure. must be flying in the clouds. You get to
     kiss the hand of our Queen when you escort her
     to her seat beside the other Queens!


                                              REY
     Yeah, I really feel great about that.


                                             GABBEE
     Of course you do! What an honor!


                                              REY
         Yeah. ·(then) Seen Chubbee?


                                       GABBEE
     .ae's i-n. the meadow. He's still upset about not
      being selected for the Ball.


                                              REY
         Gabbee can I ask you something?
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 35 of 48 Page ID #:490




                                                                        33




                                       GABBEE
     Sure Rey.


                                        REY
     If you think you saw .•• if you know you saw
     a reflection in the water - yet the object
     wasn 1 t casting the same image what would you
     think?


                                      GABBEE
     Wait a minute - let me get this straight! An
     image in the water is not the same as the
     object· that is casting the image!


                                        REY
     Yes - yes·!


                                     GABBEE
     Impossible! Impossible! That goes against all
     the principles of nature! If there is a re-
     flection in the water then a moment has been
     captured in time. It either has happened •••
     Has it?


                                         REY
     No.


                                        GABBEE
     Or it is happening. Is it?


                                         REY
      No.


                                      GABBEE
      Then it will happen! You cant have a ~flection
      without having a 1 flection'!


                                         REY
                                       (joyous)
      It's going to happen! It 1 s going to happen!


      Gabbee watches Rey twirl and jump for joy.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 36 of 48 Page ID #:491




                                                                         34




      ANOTHER ANGLE


      In his glee Rey knocks the headress from a few of the dancers.
      He shyly apologizes and becomes somber.


                                       REY
      It better happen soon Gabbee because I may be
      going away for awhile.


                                      GABBEE
      Going away? You mean because of the Killer Bees -
      I haven't seen them in weeks now - I dont see ••.


                                       REY
      No Gabbee, you dont understand. I am not afraid
      of Babe and his bunch of bully bees. · It's · •.• .
      just that I might be changing.


                                        GABBEE
      Changing?


                                       REY
      Yeah - like a metamorphosis or something!


                                         GABBEE
      Say what?


                                        REY
       You know - when one thing turns into another.


                                       GABBEE
       Look Rey, I dont know what your problem is
       but I happen to think you're a great bee. As
       for changing - well - you are getting tall,
       dark and handsome!


                                        REY
       Thanks Gabbee - but you see Gabbee every-
       body has a God - everybody. I believe my
       God is Love. And I need to find that Love.
       I need to seek my proper place. Find Love!
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 37 of 48 Page ID #:492




                                                                            35



                                        GABBEE
        You're just struggling with not knowing who
        your real parents are, that's all! Listen -
        as Honey Bee always says, "What's to worry? 11


        ANOTHER ANGLE


        One of the bees begins singing "Take It" and the others join in.



                                       "TAKE IT"
   ,,
        HEY KID, LOVE GOES WITH YOU WHEN YOU TAKE IT

        YOU NEEDN'T GET ALL HUNG UP ON WHERE YOU ARE - THERE YOU ARE


        IT'S NOT SECRET, YOU CANT GIVE LOVIN' WHEN YOU KEEP IT

        SHOW 'EM WHAT THE GOOD LORD DONE AND SPREAD A SMILE

        YOU'RE AHEAD A MILE

                                                                       II
        YOU'VE GOT TO TAKE IT, THINGS GO BETTER WHEN YOU TAKE IT

        -copyrighted-




        NORTH MEADOW _(SAME INSTANT)


        Chubbee has been spotted by two Killer Bees and is being chased
        from the meadow into the open. He is flying hard.


                                         CHUBBEE
        Hey - cant we talk about this?


        The Killer Bees ignore his plea and keep coming.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 38 of 48 Page ID #:493




                                                                         36




                                   CHUBBEE
                                  (nervous)
    Oh my! (then) What would Rey do in a situation
    like this? (then) I know!


    Chubbee decides to use Rey's trick and heads for Eights Hollow.
    The Killer Bees are hot on his trail.


                                                                CUT TO

    BELLFLOWER VALLEY (HILLSIDE)


    The North meadow bees are wrapping up their rehearsal when one of
    the worker bees alights on the scene and reports to Rey about
    Chubbee •. -


                                  WORKER BEE
                                (breathing hard)
     Their after Chubbee- 'K' clan!


     Rey takes off.


     ANOTHER ANGLE


     Honey Bee hears what has happened and follows the unsuspecting
     Rey. The others are packing up to leave.


     CLOSE UP

     In Reys haste to get to Chubbee he accidentally stabs himself in
     the side from one of the very leaf spines that he so often fan-
     cied as a duelling epee that was hanging from a branch. He grim-
     aces from the painful and deep wound but trudges ont holding his
     side.


     SOUTH VALLEY SKY   (SAME INSTANCE)


     Chubbee is almost at Eights Hollow. He can see the _ forked · tree
     in the distance. He turns and looks back at them. They seem to be
     giggling and snickering jbout ~omething.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 39 of 48 Page ID #:494




                                                                         37




                                       CHUBBEE
      Guys - I tried to talk to you! Dent ever say I
      didn't try to talk to you about this. But nooo
      you bird brains wouldn't listen.


      CLOSE UP

      A hummingbird squeaks in offense at Chubbee's last remark.


                                        CHUBBEE
                                      (deferring)
      Oops, sorry - my bad!


      ANOTHER ANGLE


      Chubbee zeroes in on the leaf-riddled branch of the tree with
      the Killer Bees on his heels. He stretches for the knot hole.
      Chubbee swoops through the hole but he finds himself bouncing
      back and forth in the spiders web. The Killer Bee duo crashes
      through the leave and tumble safely to the ground.


      CLOSE UP


      Chubby is snared in the web desperatly trying to free himself.
      He hears laughter as Babe and his gang are all there. They
      have captured the spider and tied it next to the web.


                                       BABE
      Well Chubbee boy, looks like two can play your
      little game! (then) We kind of figured y9u 1 d be
      back to try this stunt ag~in - very nasty trick!
      As you can see we captured the eight legs. He
      looks mighty hungry Chubbee boy!


       The bees roar with laughter.


       CLOSE UP (NEARBY BUSHES)


       Grass blades peal back as Rey peers through to see the trap.
       Suddenly he turns and flies away.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 40 of 48 Page ID #:495




                                                                        38




    ANOTHER ANGLE
    Honey Bee has landed in almost the same spot Rey was hiding.
    She hears the commotion and crouches down.


                                    BABE
    We're gonna give you a taste of your own med-
    icine - see how you like it!


                                  SCOUT BEE
    Yeah - see how you like it! It isn't pretty.
    I watched as that crazy eight paralyzed my
    co-scout with those dreadful fangs. I only
    got away 'cause he was so busy eatin' my
    buddy that he didn't notice me getting un-
    tangled. I was able to jump him from the
    back and hog-tie him to that twig. But it
    was too late .••


     ANOTHER ANGLE


     Just then the twins drag Honey Bee out of the bushes and
     up to Babe. She is kicking and screaming.


                                     BABE
     Well looky here, Miss Honey! I only wish I
     could get my hands on that cowardly boy
     friend of yours.


                                     HONEY BEE
     Rey is no coward!


                                     BABE
                                  (mockingly)
     Rey is no coward, Rey is no coward! (then)
     What's so good about the big orphan anyway!
     And what kind of name is that for a bee?
     Now, I can see Honey Bee or, say, Barnabee -
     because he was born a bee! Makes sense.
     Or even yourChubbee there;but Rey Bee! What's
     that? Has he got the rabies or something?


     He laughs.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 41 of 48 Page ID #:496




                                                                          39



                                     HONEY BEE
       You know Mr. Babe, if you were smarter and
       could read you'dknow that Rey translates
       to King! (then) And what's up with that
       Babe? You're Babe Bee? Baby? You're some
       kind of baby - is that it?


       Babes gang laughs hysterically which angers him so much that he
       snatches Honey Bee and flings her into the web with Chubbee.
       The spider struggles instinctively when it's web shakes.
       Honey Bee screams.
                                        Babe
       There! Join your friend for snacks! (then) You's
       can avoid all this by tellin 1 me where your hive
       is. We.just want a sample •••


       The twins finish the sentence together in unisoh.


                                       TWINS
       ••• of your honey for our research development!


                                          BABE   -
       Yeah.   (then) Deal?


                                       HONEY BEE
       You are crazy!


                                         BABE
       Alright!   (then) Barnabee - cut the eight loose.


       CLOSE UP {CHUBBEE AND HONEY BE~)


                                        CHOBBEE-
                                      (whispering)
       Where's Rey?


                                     HONEY BEE
       I dent know - I followed him here.!
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 42 of 48 Page ID #:497




                                                                        40




     Barnabee cut~ one of the thread strands as the bees back away.


     ANOTHER ANGLE


     Suddenly out of nowhere the Bumble appears buzzing and spinning
     like a tornado. The leaves around fly up in a spiral. The big
     Bumble lands in the middle of them all. They cringe.


                                      BABE
                                   (shaking)
     Stand your ground men - we've got him surrounded.
     (then) Sting him if you have to!


                                     BUMBLE
     The fact of the business - i'm gonna eat you
     up - just like I did your pal Hornsbee!


                                    FRIZBEE
                                   (sickened)
     Oh my goodness - Hornsbee. So that's what hap-
     pened to him!


                                       BUMBLE
     I'm gonna eat you up too!


     CLOSE UP

     With that Babe and Frizbee faint and fall out on the spot.


     ANOTHER ANGLE

     The scout and the others close in on the Bumble and an all out
     fight ensues. The Bumble bites off the hand of Wood Bee who had
     jumped on his back. The frenzied Could Bee comes to his twins
     rescue only to have his hand bitten off too. But soon they
     have the Bumble pinned against a branch near the spider. The
     Bumble kills the scout and twists away to also kill another.
     But as the Bumble turns Barnabee pushes him into the spider
     where he is bitten severly in the side. He staggers and grabs
     Barnabee and cuts him to shreds. By now everyone is either
     dead or unconscious. The spider creeps away.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 43 of 48 Page ID #:498




                                                                         41




     CLOSE UP


     The Bumble turns and looks at Honey Bee and Chubbee then limps
     off and flies away.


     A split second later Rey appears without seeing the Bumble pass.
     He arrives so quickly after the Bumble leaves that Honey Bee and
     Chubbee first think that it is the Bumble coming back again.


                                        REY
     Honey Bee, Chubbee!


     They are happy to see him. He untangles them.


                                   HONEY BEE
     Rey, oh Rey! We were so afraid!


                                         REY
     What happened here?


     Honey Bee and Chubbee look at one another.as Rey holds his side.


     ANOTHER ANGLE


     Babe and Frizbee are coming to.


                                      HONEY BEE
     You can tell us Rey.


                                         REY
     Tell you what?


                                       CHUBBEE
      Lift up your arm Rey.


      Rey painfully lifts his arm to expose the gash in his side.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 44 of 48 Page ID #:499




                                                                        42




                                    CHUBBEE
     We know you're the Bumble in disguise.


     CLOSE UP (BABE AND FRIZBEE)


     When the two Killer Bees hear this they scramble to their feet
     and hightail it ~ut of there shrieking.


                                     BABE
     He's the Bumble! Rey's the Bumble!


     ANOTHER ANGLE   (SECONDS LATER)


                                      REY
     I'm not the Bumble you guys, come on!


                                   HONEY BEE
     Then how do you explain that bite from the
     eight?


                                         REY
     What do you mean?


                                    CHUBBEE
     When you came ••. when the Bumble came and
     saved our lives he was bitten by the eight.


     CLOSE UP


     Rey is devastated hearing that the Bumble has been bitten.


                                        REY
     No! Oh no!   (then) You guys go on. You'll be
     okey now.


     Rey leaps up and flies away fast.


                                       HONEY BEE
     Rey! Wait - Rey!

     He's gone.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 45 of 48 Page ID #:500




                                                                         43




      TELEPHONE POLE (BUMBLES LAIR)


      Rey has eased up to the top part of a telephone pole and is
      peeking inside a hole. He hears something. It is the Bumble.


                                        BUMBLE
      Come in.


      Rey nervously enters and sees the Bumble doubled over and gas- .
      ping for air. His face is contorted and he is dissolving from
      the spiders paralyzing bite.


                                        BUMBLE
      How did you find me?


                                         REY
      You let me!


      The Bumble says nothing.


                                       REY
      I've seen you following me sir. And i've seen
      you come in here. And I also know that a wise
      bee would never cast a shadow where his enemy
      could locate him. So I knew that you were not
      the enemy.


                                        BUMBLE
      You're pretty smart.


                                       REY
      But what I dont understand is why! Tell me Mr.
      Bumble am I ••. am I ••• ?


                                         BUMBLE
      No son.    You're not.


                                           REY
      But sometime I feel •••
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 46 of 48 Page ID #:501




                                                                        44




                                       BUMBLE
     Different?


                                        REY
     Yeah.


                                     BUMBLE
     You are different Rey. You are a king. (then)
     The fact of the business - I knew your folks
     when your hive was near Eights Hollow - be-
     fore the Killer Bees raided and killed all
     the colony. I got there too late. But your dy-
     ing ~arents asked me to look out for you.
     They d stashed you away in the bushes. I
     would have raised you myself but the fact of
     the business - the beekeepers didn't stop
     with toying with honey bee genes, :they've also
     been tampering with the bumble species. I've
     been affected. Truth is,I may have eaten you.
     I do have this taste for meat and protein now!
     So I tied a name tag on you and placed you
     where the best colony in the valley would
     find-you - they did.


                                       REY -
     Thank you for savigg my friends today. And
     for'watching· o*~r me; I:6ame :he~e-earlier to
     try and lure you dow~ to the Hollow to scare
     away the Killer Bees but you were already
     there. How did you know?


                                      BUMBLE
     A little birdie told me! (then) You are a
     great honey bee king. Dont think about being
     something that you are not. You do have the
     heart of a bumble plus the heart of a king.
     Just be the best bee you can be~ not a
     wanna bee! (then) I'm dying Rey.


                                         REY
     No!


                                     BUMBLE
     Yes! I'm going to die. You mustn't let the
     Killer Bees know that i'm dead. They must
     have some measure of fear or they will com-
     pletely take over. (then) By the way your
     parents were May and Jay Bee. Harmony!

     Bumble dies.
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 47 of 48 Page ID #:502




                                                                        45



    VALLEY FLOOR


    Rey lets out a mournful buzz-cry from the telephone pole that
    sounds across the valley corridor causing the animals to stop
    and sniff the air. The squirrels flick their tails and scurry
    under a log. And the coyote howls.


    INT. MISSION (SAME INSTANCE)


    The Pastor is in his chair by the window sleeping soundly.
    His eyes flicker from Reys cry but he does not awaken. In-
    stead he shifts himself to a more comfortable possition. But
    in doing so he knocks over a lit lantern on the table with
    his robe sleeve. The lantern falls silently on the carpet.


     NORTH MEADOW


     The honey bees pause in the field a moment pondering,Reys moan.


     CLOSE UP (HONEY BEE)


                                     (HONEY BEE)
                                     (to Ashbee)
     That was Rey Ashbee.

     Ashbee nervously· does not· say anything. The others watch her.


                                     HONEY BEE
                                     (finally)
     I'm going to him!

     She takes off.


                                     GABBEE
                                   (calling)
     No! Honey Bee, no! He might be changing!      (then)
     I smell smoke!! You smell smoke?
Case 2:21-cv-00984-CBM-PD Document 28-3 Filed 08/02/21 Page 48 of 48 Page ID #:503




                                                                        46




    EXT. VALLEY MISSION


    The mission is on fire as fire trucks arrive at the scene.


     ANOTHER ANGLE


     Through the thick smoke plumes the pastor can be seen on his
     knees praying while thousands of Killer Bees fall dead from
     the sky all around him. The nest has been contaminated.


     CLOSE UP (PASTOR)


                                       PASTOR
                                    (to heaven)
     Glory bee! Glory bee!


     ANOTHER ANGLE


     The firefighters run over to the Pastor, shieding themselves with
     umbrellas from the falling bees, and haul him to safety. The fire
     hoses begin to spray. The Pastor is yelling.


                                       PASTOR
     I'll rebuild!




     NORTH MEADOW POND


     There is the reflection in the pond of Honey Bee and Rey sitting
     on the leaf edge with her arms around his neck kissing him.


     Camera pans up to the leaf to see that the reflection has been
     fullfilled, Honey Bee and Rey at last kissing. -song "T.ake It"-


     Camera pans again into the pond where now we see 'Queen' Honey
     Bee and her family - her future.


                                                  The End
                                                                John Evans
